Christiancy, J.
The first named of these causes only was argued, but it was stipulated, that as all the others depended upon the same principles and substantially upon the same state of facts, all should abide the same result.
The first named case was a bill for a partition of certain lands shown to have been for several years, and still to be, in the adverse possession of defendant, claiming it as his own adversely to complainant. The whole title in question was purely legal, to the full and perfect trial of which in ejectment no obstacle existed. Complainant had brought ejectment before filing his bill, and two trials of the eject*78ment had been had during the pending of this bill, in both of which a verdict was found for the defendant and against the plaintiff’s title. The present is therefore an attempt to re-try the legal title in this Court after having twice failed to establish it in a court of law. The case is fully met and disposed of by our decision just made in the case of Hoffman et al. v. Beard and Beard. The decree in the court below dismissing the bill must be affirmed with costs of both courts.
The like order must be entered in each of the other causes above entitled in the margin.
Graves and Cooley, JJ. concurred.